Luke, J.
These two cases were suits to recover real-estate agents’ commissions, and were tried together, but are here on separate writs or error (which will be considered jointly), complaining of the judgment overruling and denying the respective motions for new trial.
The evidence authorized the verdict of the jury in favor of the defendant in each of- the cases in the court below. The special assignments of error upon excerpts from the charge of the court, when the charge is read in its entirety and applied to the issue in the two cases, are without merit. The cases have been legally tried, and for no reason pointed out in the records did the court err in overruling the motions for new trial.

Judgments affirmed.


Broyles, C. J., and Bloodworth, J., concur.